Citation Nr: 0621631	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-14 979A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for herniated nucleus pulposus of the lumbar spine with 
intermittent radiculitis prior to October 18, 2002.

2.  Entitlement to a rating higher than 20 percent for this 
disability from October 18, 2002, onward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active military service from November 1994 to 
November 1997.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO granted service 
connection for a herniated nucleus pulpous of the lumbar 
spine with intermittent radiculitis and assigned an initial 
10 percent rating effective June 22, 2000.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The case subsequently was transferred to the RO in Roanoke, 
Virginia.  And in April 2003, the Roanoke RO issued a 
decision increasing the rating for the veteran's low back 
disability from 10 to 20 percent - but only effective as of 
October 18, 2002, and denying a rating higher than that.  He 
has since continued to appeal, requesting an even higher 
rating - both before and since October 18, 2002.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

The veteran's appeal originally included the additional issue 
of his purported entitlement to service connection for a skin 
condition.  But during the pendency of the appeal, the RO, in 
a March 2006 decision, granted service connection for 
seborrheic dermatitis and assigned a nomcompensable (i.e., 0 
percent) rating.  The veteran was notified of that decision 
and has yet to file a notice of disagreement (NOD) in 
response, to initiate an appeal of either the rating or 
effective date.  Therefore, for all intents and purposes, 
this claim has been resolved to the veteran's satisfaction.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability).

The veteran testified at a video conference hearing in April 
2005 before the undersigned Veterans Law Judge (VLJ) of the 
Board.  A transcript of that proceeding is of record.

The Board later remanded this case to the RO in June 2005 via 
the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  Prior to October 18, 2002, the veteran's low back 
disability was manifested by pain and moderate limitation of 
motion.  

2.  Since October 18, 2002, the veteran's low back disability 
has continued to cause pain and moderate limitation of 
motion; no neurological symptoms have been clinically 
associated with this disability.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 20 percent rating, but 
no greater, for the low back disability for the period prior 
to October 18, 2002.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5292, 5295 (2002).  

2.  The criteria are not met, however, for a rating higher 
than 20 percent for the low back disability even since 
October 18, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, DCs 5292, 5295 (2002); 38 C.F.R. § 4.71a, DCs 5235-
5243 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the veteran was provided VCAA notice in May 
2002, after the initial adjudication of his claim in the 
April 2001 rating decision at issue.  But in Pelegrini II, 
the Court clarified that in these type situations, where the 
veteran did not receive VCAA notice until after the initial 
adjudication of his claim, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if that initial decision was not made.  Rather, VA 
need only ensure the veteran receives or since has received 
VA content-complying notice such that he is not prejudiced.  
The Court more recently addressed what must occur when there 
are these type timing errors in provision of the VCAA notice, 
to avoid unduly prejudicing the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Here, the RO readjudicated 
the claim and sent him supplemental statements of the case 
(SSOCs) in April 2003, August 2003, March 2004, and March 
2006, following the VCAA notice compliance action.  He was 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to the notice.  His 
representative submitted written argument on his behalf in 
March and May 2006.  Therefore, there is no prejudice to him 
because his claim was readjudicated by the RO after 
appropriate VCAA notice was provided.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the May 2002 letter 
informed the veteran: "[i]f you have any medical evidence to 
support your claim for an increased evaluation, please submit 
this evidence."  This satisfies the fourth element.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

The May 2002 VCAA letter did not contain a discussion of the 
effective date element since that letter was sent nearly four 
years before the Court's decision in Dingess/Hartman.  Since, 
however, for the reasons explained below, the Board is 
denying a higher rating for the low back disability from 
October 18, 2002, onward, no effective date will be assigned 
regardless, so there can be no possibility of any prejudice 
to the veteran concerning this aspect of his claim.  Also 
keep in mind the Board is granting a higher rating for the 
period prior to October 18, 2002 (albeit not to the highest 
possible level).  And although an even higher rating is 
still obtainable for this immediately preceding period, this, 
too, is nonprejudicial because once the Board increases the 
rating in this decision, the RO, in turn, will have an 
opportunity to provide additional VCAA notice containing the 
effective date information when effectuating this grant of a 
partially higher rating.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the claims on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private medical 
records and reports of VA examinations addressing the 
severity of the service-connected low back disability, the 
dispositive issue.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  As 
noted in the introduction, he testified in support of his 
claim at an April 2005 hearing.  38 C.F.R. § 20.700(a).  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2005).



Pertinent laws and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 125-26.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

Specific rating criteria

As the Board explained when remanding this case in June 2005, 
during the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).



Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003 (Nov. 19, 2003).  But the revised statutory 
or regulatory provisions may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC. 3-2000 (April 10, 2000).

Both the former and present regulations have been addressed 
by the RO.  The RO provided the veteran with the new 
regulatory criteria in the March 2004 and March 2006 SSOCs.  
Thus, there is no prejudice to the veteran in the Board 
also considering the claims under both the former and revised 
standards.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

(i) The former schedular criteria

Under Diagnostic Code (DC) 5010, arthritis due to trauma is 
evaluated under DC 5003 as degenerative arthritis.  DC 5003, 
in turn, specifies that degenerative arthritis of a major 
joint be rated under the criteria for limitation of motion of 
the affected joint.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 
(2002).

Under former DC 5292, for limitation of motion of the lumbar 
spine, a 10 percent evaluation requires slight limitation of 
motion, a 20 percent evaluation requires moderate limitation 
of motion, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  

The Board notes that words such as "severe," "moderate," and 
"slight" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6 (2005).  The use of similar terminology by 
medical professionals, although evidence to be considered, is 
not dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6.

Under DC 5293, a 10 percent evaluation is assigned for mild 
intervertebral disc syndrome (IVDS).  A 20 percent evaluation 
is assigned for moderate IVDS with recurring attacks.  A 40 
percent evaluation is assigned for severe IVDS with recurring 
attacks with intermittent relief, and a 60 percent evaluation 
is assigned for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(prior to September 23, 2002).

Under DC 5293, effective September 23, 2002 to September 25, 
2003, IVDS (preoperatively or postoperatively) is to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
warrant a 10 percent evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation. 38 C.F.R. § 4.71a, DC 5293 (from September 23, 
2002 to September 25, 2003).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.

These rating criteria were essentially unchanged, although 
renumbered, when the new rating formula for evaluating 
disabilities of the spine became effective as of September 
26, 2003.  The criteria effective as of that date will be set 
forth below.

Under former DC 5295, for lumbosacral strain, a 10 percent 
evaluation requires a lumbosacral strain with characteristic 
pain on motion; a 20 percent evaluation requires a 
lumbosacral strain accompanied by muscle spasm on extreme 
forward bending, with unilateral loss of lateral spine motion 
in a standing position; and a 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

(ii) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  



A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  


The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

38 C.F.R. § 4.71a, DCs 5235-5243 (effective September 26, 
2003).

The current schedule for alternatively evaluating IVDS 
provides the following:

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.

Formula for Rating IVDS Based on Incapacitating Episodes

Incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
warrant a 10 percent evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.

Note (1):  For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.



Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

See 38 C.F.R. § 4.71a, DC 5243 (effective September 26, 
2003).

Rating Musculoskeletal Disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. § 4.59.


Factual background

The veteran's service medical records (SMRs) show he 
sustained a back strain in an April 1996 motor vehicle 
accident.  There was mention of lower extremity pain from the 
buttocks to mid-calf.  Despite his continued complaints of 
low back pain, the October 1997 separation examination 
described the spine as normal.  His complaints were 
attributed to mechanical low back pain.  

No post-service treatment for a low back disorder was shown 
until January 1999, when the veteran sustained a twisting-
type back injury while lifting a weight.  A private 
orthopedic evaluation dated in February 1999 noted that 
examination of the lumbar spine revealed minimal tenderness.  
Spinal excursion was quite diminished, particularly in 
forward flexion.  Extension was approximately 15 degrees and 
lateral bending was 10 degrees.  Straight leg raising was 
positive on the left side.  Sensation was intact.  A magnetic 
resonance imaging (MRI) scan revealed a large disk herniation 
at L4/L5 towards the left side.  A March 1999 private 
examination indicated that the veteran had limited lumbar 
spine motion with no more than 25 percent of normal flexion, 
extension, and lateral bending with complaints of pain on 
lateral bending and extension.  Straight leg raising was 
positive at 60 degrees.  Testing revealed decreased sensation 
over the dorsum of the left foot and decreased strength (4/5) 
on the extensor hallucis longus.  

A December 1999 private examination revealed slight 
limitation of motion on forward flexion and extension; all 
the other ranges of motion were normal.  Straight leg raising 
was normal.  Neurological evaluation was normal with normal 
muscle strength in the lower extremities.  The diagnosis 
included lumbosacral sprain and strain.  

VA examination in August 2000 showed that the veteran had a 
normal gait and was able to heel and toe walk, and squat, 
albeit with low back pain.  Lumbar flexion was to 90 degrees 
with pain at 80 degrees and throughout terminal 15 degrees of 
flexion.  Extension was to 30 degrees with pain.  Lateral 
flexion was to 40 degrees in each direction and rotation was 
to 35 degrees in each direction; both movements were without 
pain.  The examiner noted that extension, lateral bending and 
rotation were normal.  There was no fatigue, weakness, 
incoordination or lack of endurance.  He was tender to deep 
palpation at the L4-5-S1 junction.  Straight leg raising was 
positive on the left at 80 degrees.  Specific testing of 
muscles innervated by L4-5 and S1 were all negative for any 
weakness.  Sensation was intact.  X-rays revealed narrowing 
of the L4-5 disc.  The diagnosis was herniated nucleus 
pulposus L4-5 interval, lumbar spine, with intermittent L5 
radiculitis.  

In April 2001, the RO granted service connection for 
herniated nucleus pulposus of the lumbar spine with 
intermittent radiculitis with an evaluation of 10 percent 
effective June 22, 2000.  

A private medical examination in March 2002 noted palpable 
lumbar muscle spasms with palpable swelling in the lumbar 
region.  This was accompanied by stiffness in the lower back 
spinal regions.  There was decreased range of motion in the 
low back with pain.  During flexion, the veteran's hands were 
13 inches from the floor.  Kemps test was positive on the 
left indicating nerve root irritation and acute capsulitis in 
the low back.  Hibbs test was positive on the left indicating 
a low back spinal lesion.  Hyperesthesia was noted along the 
S1 and L1 nerve distributions on the left.  

On VA examination on October 18, 2002, evaluation of the 
lumbar spine showed radiation of pain on movement with muscle 
spasm and tenderness to palpation at the level of L1 through 
S1.  Straight leg raising was positive on the left.  There 
were no signs of radiculopathy.  Range of motion was flexion 
to 70 degrees, extension to 35 degrees, right and left 
lateral flexion to 40 degrees, and right and left rotation to 
35 degrees.  Range of motion was limited by pain with no 
further limitation due to fatigue, weakness, lack of 
endurance or incoordination.  There was no ankylosis of the 
spine present.  Neurologic examination revealed that lower 
extremity motor and sensory functions were within normal 
limits.  Deep tendon reflexes were 2+ on both sides.  The 
diagnosis was herniated nucleus pulposus of the lumbar spine 
with intermittent radiculitis.  

In April 2003, the RO increased the disability rating for the 
low back disability to 20 percent effective October 18, 2002.  

A VA progress note dated in January 2004 indicated the 
veteran continued to have back pain especially in the morning 
after he had been resting for a while associated with 
stiffness.  The pain was nonradiating with no focal weakness.  
He denied any bladder or bowel dysfunction.  He took Naprosyn 
for pain.  

The veteran was afforded a VA examination in June 2005.  
Physical examination of the lumbar spine revealed no spasm, 
atrophy, guarding, tenderness or weakness.  There was mild 
pain on the left with motion.  Range of motion was flexion to 
80 degrees, with pain starting at 70 degrees, extension to 20 
degrees, right and left flexion to 30 degrees, and right and 
left rotation to 30 degrees.  There was additional limitation 
of motion on repetitive use due to pain, fatigue, weakness, 
and lack of endurance.  Sensory examination of both lower 
extremities was normal.  
X-rays showed what was interpreted as mild L4-L5 and L5-S1 
degenerative disc disease.  The diagnosis was lumbosacral 
strain - lumbar dysfunction.  

Another VA examination was conducted in December 2005, as a 
result of the Board remanding this case.  At that time, the 
veteran reported that in August 2005 he was taken by 
ambulance to a local hospital for a sudden onset of back pain 
that prevented him from moving.  In the emergency room he 
received intramuscular Demerol for pain.  He was prescribed 
anti-inflammatories and muscle relaxants as well for pain.  
Physical examination of the lumbar spine revealed mild spasm, 
mild guarding, mild weakness, mild pain with motion and 
moderate tenderness.  Range of motion was flexion to 90 
degrees, extension to 25 degrees, right lateral flexion to 30 
degrees, left lateral flexion to 25 degrees, and right and 
left rotation to 30 degrees.  There was no additional 
limitation of motion due to pain, fatigue, weakness or lack 
of endurance.  Sensory and deep tendon reflexes testing was 
normal, except for decreased ankle jerk on the left.  The 
examiner concluded the veteran did not display premature or 
excess fatigability on examination.  The examiner further 
concluded that range of motion of the low back was 5 degrees 
from normal and that there was no evidence of IVDS, 
peripheral nerve involvement, or neurological deficit.

The veteran was most recently examined by VA in January 2006, 
again to comply with the directives of the Board's remand.  
The examination was to identify any peripheral nerve deficit 
as a result of the service-connected low back disability.  
Following sensory and deep tendon reflexes testing, the 
examiner reported there was no evidence of lumbar 
radiculopathy, peripheral neuropathy, or nerve dysfunction.  

Analysis

Assignment of diagnostic code

The veteran's service-connected herniated nucleus pulposus of 
the lumbar spine with intermittent radiculitis is currently 
rated under former DC 5293 and current DC 5243.  These codes 
pertain to IVDS and have been discussed in the laws and 
regulations section above.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

After a review of the evidence pertaining to the veteran's 
service-connected disability, the Board has determined that 
the most appropriate diagnostic codes for evaluating the 
severity of his disability are former and current DC 5003, 
together with former DC 5292 and current DC 5242.  
Degenerative disc disease of the lumbar spine has been 
identified on the most recent X-rays (June 2005).  
The veteran's degenerative disc disease of the lumbar spine 
appears to involve principally X-ray evidence of degenerative 
changes, pain, and limitation of motion.  DCs 5010 and 5242 
specifically refer to degenerative arthritis of the spine, 
and the most appropriate former diagnostic code for 
evaluation of the disability is DC 5292 [limitation of motion 
of the lumbar spine].

The Board realizes the veteran has been repeatedly diagnosed 
with herniated nucleus pulposus of the lumbar spine with 
intermittent radiculitis.  Upon review, however, the Board 
notes that recent clinic evidence has failed to show any 
neurological impairment due to the herniated nucleus 
pulposus.  Although he has complained of radicular pain into 
his lower extremities, neurological evaluations conducted by 
VA in August 2000, October 2002, June 2005, December 2005 and 
January 2006 were entirely normal.  There was no weakness or 
sensory deficits shown.  In fact, the December 2005 VA 
examination specifically reported there was no evidence of 
IVDS, peripheral nerve involvement, or neurological deficit, 
while the January 2006 VA examination found no evidence of 
lumbar radiculopathy, peripheral neuropathy, or nerve 
dysfunction.  Absent such neurological symptomatology, rating 
the disability under former DC 5293 or current DC 5243 
is inappropriate.

In short, the medical evidence clearly indicates the veteran 
has been diagnosed as having degenerative disc disease of the 
lumbar spine.  But significantly, there are no objective 
findings consistent with a diagnosis of IVDS, specifically.  
Indeed, on the contrary, the 2006 VA examination specifically 
determined the veteran did not have IVDS.  That examination, 
as well as examinations conducted in 2005, also found no 
objectively identified neurological symptomatology.  Based on 
the history, symptomatology and diagnosis, the Board will 
rate his disability as degenerative arthritis.  The Board 
will also discuss DC 5295 below as the June 2005 VA 
examination included a diagnosis of lumbosacral strain.

Schedular Rating

I.  Entitlement to a Rating Higher than 10 percent prior to 
October 18, 2002.

The February 1999 private examination reported that spinal 
excursion was "quite diminished, particularly in forward 
flexion."  Extension was approximately 15 degrees and 
lateral bending was 10 degrees.  The March 1999 private 
examination indicated the veteran had limited lumbar spine 
motion with no more than 25 percent of normal flexion, 
extension, and lateral bending.  While the August 2000 VA 
examination noted normal range of motion in extension, 
lateral bending and rotation, the March 2002 VA examination 
noted decreased range of motion in the low back with the 
veteran only able to flex to a point where his hands were 13 
inches from the floor.  

Given this evidence, the Board finds that prior to October 
18, 2002, range of motion of the veteran's low back was 
moderately limited.  Therefore, a higher 20 percent rating 
will be granted under the former DC 5292 for moderate 
limitation of motion of the lumbar spine.  The Board assigns 
this higher rating with full consideration of additional 
functional limitation because of pain.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca.  



The Board further finds, however, that for this period of the 
claim, there has been no demonstration of disability 
comparable to severe limitation of motion of the lumbar spine 
so as to afford the veteran an even higher rating under the 
former DC 5292, and no examining physician classified the 
level of disability in terms like severe.  Thus, the Board 
finds that any documented DeLuca factors already have been 
accounted for in the newly assigned 20 percent evaluation, 
and that the pertinent medical evidence does not establish or 
suggest functional limitation commensurate with the next 
higher and available rating.  Accordingly, the Board holds 
that the veteran's disability picture for this period of the 
claim more nearly approximates the criteria for a 20 percent 
rating for moderate limitation of motion under the former DC 
5292.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a.

The Board also has considered whether an evaluation higher 
than 20 percent is warranted under former DC 5295, for 
lumbosacral strain.  Under this code, a 20 percent evaluation 
is assigned when there was muscle spasm on extreme forward 
bending or a loss of lateral spine motion, unilateral, in a 
standing position.  A higher and maximum 40 percent rating 
under Diagnostic Code 5295 is available in cases of severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteoarthritic changes, or a narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

As noted, the Board is assigning a higher 20 percent rating 
for this period in question based on the extent of the 
veteran's limitation of motion, i.e., moderate, under the 
former DC 5292.  And even considering DC 5295, he would be at 
most entitled to this rating.  There is clinical evidence of 
observed muscle spasm to warrant a 20 percent rating also 
under DC 5295.  But there is simply no medical evidence of 
most of the requisite symptomatology in DC 5295 for the 
assignment of a higher 40 percent evaluation.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.7.



II.  Entitlement to a Rating Higher than 20 percent from 
October 18, 2002, Onward.

The medical evidence covering this period of the claim 
includes VA examinations conducted in 2002 and 2005.  The 
October 2002 examination reported low back range of motion as 
flexion to 70 degrees, extension to 35 degrees, lateral 
flexion to 40 degrees in each direction and rotation to 35 
degrees in each direction.  The examiner stated that range of 
motion was limited by pain, but was not limited due to 
fatigue, weakness, lack of endurance or incoordination.  The 
June 2005 examination reported range of motion as flexion to 
80 degrees, extension to 20 degrees, right and left lateral 
flexion to 30 degrees, and right and left rotation to 30 
degrees.  There was additional limitation of motion on 
repetitive use due to pain, fatigue, weakness, and lack of 
endurance.  The most recent VA examination in December 2005 
indicated that flexion was to 90 degrees, extension to 
25degrees, right lateral flexion to 30 degrees, left lateral 
flexion to 25 degrees, and rotation to 30 degrees in each 
direction.  The DeLuca factors were negative; the veteran did 
not display premature or excess fatigability on examination.  
The examiner concluded that range of motion of the low back 
was a mere 5 degrees from normal.

Based on this medical evidence, a rating higher than 20 
percent is not warranted under the former DC 5292.  The 
veteran has moderate, not severe, limitation of motion - 
even acknowledging his pain.  In this regard, the Board notes 
that, while the DeLuca factors were shown during the June 
2005 VA examination, the December 2005 examiner specifically 
found there was no additional limitation of motion due to 
pain, fatigue, weakness or lack of endurance.  In fact, the 
December 2005 VA examination showed that range of motion of 
the low back was only 5 degrees shy of normal.  This extent 
of limitation of motion is relatively minor and certainly 
insufficient to be considered "severe" under former DC 
5292.

And as for the other relevant considerations under former DC 
5295, the medical evidence does not demonstrate objective 
medical findings of severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, or abnormal mobility on forced motion.  
Consequently, there is no evidence that would warrant a 
higher 40 percent rating under former DC 5295.

As for the possibility of a higher rating under the new 
rating criteria for the spine, which became effective on 
September 26, 2003, forward flexion of the thoracolumbar 
spine is not shown to be 30 degrees or less.  As indicated by 
the VA examinations, flexion of the veteran's low back ranged 
from 70 degrees (October 2002) to 90 degrees (December 2005).  
And he does not have ankylosis, either.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  Because the veteran is able to move his low back 
joint, by definition, it is not immobile.  Therefore, 
ankylosis is not shown.

Under these circumstances, no basis exists under the new 
criteria for the assignment of a rating higher than 20 
percent for the low back disability under 38 C.F.R. § 4.71a, 
DCs 5235-5243 (from September 26, 3003).

To summarize, the disability picture portrayed by the 
evidence in this case is characterized primarily by 
complaints of pain in the low back with moderate limitation 
of motion.  The service-connected low back disability has not 
been shown to be manifested by any neurological impairment.  
Neurological evaluation conducted at the time of the October 
2002 VA examination revealed that lower extremity motor and 
sensory functions were within normal limits.  A January 2004 
VA progress note reported the veteran denied any bladder or 
bowel dysfunctions.  The June 2005 VA examination reported 
that sensory examination of both lower extremities was 
normal.  The December 2005 and January 2006 VA examinations 
likewise found there was no neurological deficit, nerve 
dysfunction or lumbar radiculopathy.  Since this evidence has 
shown the veteran to have moderate limitation of motion of 
the lumbar spine with no objective neurologic abnormalities, 
the Board concludes that a rating higher than 20 percent 
under the current standards is not warranted.



The Board has considered, as well, whether a higher rating is 
warranted for the veteran's low back disability based on 
functional loss due to pain, weakness and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  The clinical 
findings of record, however, do not reflect impairment that 
warrants a higher rating on this basis.  As previously noted, 
although the June 2005 VA examination reported DeLuca 
factors, the December 2005 did not.  The December 2005 
examiner concluded the veteran did not display premature or 
excess fatigability on examination.  Range of motion of the 
low back was only 5 degrees from normal.  Hence, although the 
Board has no reason to doubt that the veteran's low back 
disability causes some degree of pain, the Board is simply 
unable to identify any objective clinical findings that would 
warrant a higher rating under 38 C.F.R. §§ 4.40 and 4.45.  
See also 38 C.F.R. § 4.59.

For these reasons and bases, the preponderance of the 
evidence is against a rating higher than 20 percent for the 
low back disability - either prior to or since October 18, 
2002.  The veteran, however, is entitled to the higher 20 
percent rating even before October 18, 2002 (i.e., from June 
22, 2000 to October 17, 2002).


ORDER

A higher 20 percent rating is granted for the low back 
disability for the period from June 22, 2000 to October 17, 
2002, subject to the applicable laws and regulations 
concerning the payment of VA compensation.

The claim for a rating higher than 20 percent, however, even 
since October 18, 2002, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


